Aikens J.
delivered the opinion of the Court.
The action of account, though of late but rarely used in England, lay at common law, not only against a guardian in socage, bailiff, or receiver, but also in favor of trade between merchants. The relation of partners constitutes a sufficient privity between them, to give them the action.
*95Our statute adopting the common law of England, and our act relating to actions of account, recognize and adopt the action, as it existed at common law; and the latter act extends it to some other cases.
Coke says, in his Commentary on Littleton, 172, (a.) That if two joint merchants occupy their stock, goods and merchandize, in common, to their common profit, one of them naming himself a merchant, shall have an account against the other naming him a merchant, and shall charge him as receptor denariorum ipsius B. ex quaeunque causa et contractu ad communem utilitatem, ip-sorum A. et B. provenien’, sicut per legem mercatoriam rationa-biliter monstrare poterit.
Our statute does not prescribe the mode of declaring, and the plaintiff in this case, has governed himself by the directions of Lord Coke.
But it is contended by the defendant, that the plaintiff ought to have specified in his declaration, from whom the money was received, for which the action was brought. And this is his cause for demurrer. Authorities are cited, which show that in England, if one be sued in account*as receiver, it must be declared by whose hands the money was received. The reason assigned by Buller J. for this rule, is, that if it were received by the hands of the plaintiff, the defendant might wage his law — a reason which does not exist here. But it has not been shown, that in England, the wager of law was ever permitted between joint merchants. And it is believed that the rule is there restricted to the case of common receivers.
The true rule is, that where Am privity between the parties necessary to support the action at common law, depends upon, or is created by the receipt of the money, there it must be stated by whose hands it was received, that the defendant may know whence his liability arises, and be prepared to meet it; but where that privity arises from the connection or relationship of the parties, so that money may be presumed to have been received by the one, for which he is accountable to the other, without the knowledge of such other, by whom it was received, (as in the case of bailiffs and partners) then the allegation is not necessary. It would be unreasonable to require it; but the relation which constitutes the *96privity must in the latter ease be stated. It is stated in the declaration now under consideration.
It would seem that in the case of common receivers, the judgment quod computet, should be in pursuance of the verdict, and the accounting restricted to the receipts proved. This would obviously render the action of account nugatory as between partners.
In actions against bailiffs, the party is, in no case, required to state by whose hands the moneys were received. And every reason, on which the rule is founded, exempting them from this necessity, is equally applicable to the case of co-partners.' The Court are, therefore, not inclined to depart from the rule, as laid down by Lord Coke; and their judgment is,
That the declaration is sufficient, and that the defendant do account.